             Case 2:16-cr-00038-MCE Document 452 Filed 12/11/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL D. ANDERSON
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-00038

12                               Plaintiff,            ORDER TO REDUCE TERM OF IMPRISONMENT
                                                       TO TIME SERVED
13                         v.
                                                       DATE:
14   SABER SHEHADEH,                                   TIME: 9:00 a.m.
                                                       COURT: Hon. Morrison C. England
15                               Defendant.

16

17                                    ORDER TO REDUCE TERM
                                 OF IMPRISONMENT TO TIME SERVED
18

19          BEFORE THE COURT is a motion filed by the United States of America and the Director of

20 the Federal Bureau of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), seeking a modification of the

21 term of imprisonment of the defendant, Saber Shehadeh, to time served, and commencement of the 36-

22 month term of supervised release previously imposed. The Court finds:

23          1. Defendant Saber Shehadeh was found guilty of three counts of violating 18 U.S.C. § 1341,

24 Mail Fraud.

25          2. On May 2, 2019, the Court sentenced Shehadeh to 57 months of imprisonment with 36

26 months of supervised release to follow. Shehadeh’s current projected release date is June 20, 2022.
27          3. Mr. Shehadeh is suffering from a terminal medical condition with a life expectancy of 18

28 months or less and an end-of-life trajectory. Documents provided by the Bureau of Prisons through



30
             Case 2:16-cr-00038-MCE Document 452 Filed 12/11/20 Page 2 of 2

 1 counsel for the government show that Shehadeh has been diagnosed with stage IV metastatic colon

 2 cancer and is considered to have a life expectancy of 18 months or less.

 3          4. Title 18 U.S.C. § 3582(c)(1)(A)(i) authorizes the Court, upon motion of the Director of the

 4 Federal Bureau of Prisons, to modify a term of imprisonment upon the finding that extraordinary and

 5 compelling reasons warrant the reduction. The Director of the Federal Bureau of Prisons contends, and

 6 this Court agrees, that the defendant's terminal medical condition, limited life expectancy, and end-of-

 7 life trajectory constitute extraordinary and compelling reasons warranting the requested reduction.

 8          IT IS THEREFORE ORDERED that the defendant's term of imprisonment is hereby reduced

 9 to the time he has already served.

10          IT IS FURTHER ORDERED that the defendant shall be released from the custody of the

11 Federal Bureau of Prisons as soon as his medical condition permits, the release plan is implemented, and

12 travel arrangements can be made.

13          IT IS FURTHER ORDERED that upon his release from the custody of the Federal Bureau of

14 Prisons, the defendant shall begin serving the 36-month term of supervised release previously imposed.

15          IT IS SO ORDERED.

16 Dated: December 11, 2020

17

18

19

20

21

22

23

24

25

26
27

28



30
